STATE OF LOUISIANA


                                    COURT OF APPEAL


                                      FIRST CIRCUIT


                                       2021 CA 0964




                                 JUNIOR MOORE BROWN


                                          VERSUS


           STRATIS CONSTRUCTION, LLC AND CARL ANDREW PERKINS



                                           Judgment Rendered:       MAR 0 7 2022




                                     On Appeal from the

CIA              Office of Workers' Compensation Administration, District 6
                             In and for the Parish of St. Tammany
                                      State of Louisiana

C                                       No. 18- 06608


                       The Honorable R. Myles Donahue, Judge Presiding




      Michael W. Whitehead                        Attorney for Plaintiff/Appellee
      Covington, Louisiana                        Junior Moore Brown




      Ben E. Clayton                              Attorneys for Defendants/ Appellants
      Joshua P. Clayton                           Stratis Construction, LLC and
      Slidell, Louisiana                          Carl Andrew Perkins




                 BEFORE:      WHIPPLE, C. J., PENZATO, AND RESTER, JJ.
PENZATO, J.


         Stratis Construction, LLC and Carl Perkins appeal from a default judgment


rendered against them in a workers' compensation proceeding. For the following

reasons, we vacate and set aside the preliminary default and confirmation of default

judgments and remand for further proceedings.


                      FACTS AND PROCEDURAL HISTORY


         On September 28, 2018, Junior Moore Brown filed a disputed claim for


compensation with the Office of Workers' Compensation ( OWC) against Stratis


Construction, LLC ( Stratis),'      alleging that he suffered a disabling work-related

injury necessitating medical treatment.         Brown requested citation and service be


made by certified mail at 70325 Hwy. 1077, Ste. 300, Covington, LA 70433 ( 70325

Hwy.     1077 address).   On June 18, 2019, Brown amended his disputed claim for


compensation against Stratis and added Carl Perkins as a defendant.                      Brown


requested citation and service of the amended disputed claim be made on both


defendants at the 70325 Hwy. 1077 address.

         Subsequently, Brown sought a preliminary default against both defendants,

which the OWC granted on October 23, 2019. In the motion for preliminary default,

Brown asserted that service of the original claim was perfected on Stratis and that


service of the amended claim was perfected on both defendants.                      The OWC


confirmed the default judgment on April 28, 2021,                  awarding Brown certain

indemnity benefits and " all reasonable and necessary medical benefits for treatment

necessitated by this accident." On May 24, 2021, defendants filed a petition to annul

the default judgment, alleging that neither defendant had ever been served with

Brown' s claim. On the same date, defendants filed a motion for suspensive appeal.




1 Brown misspelled Stratis as " Stratus" in the original claim, which he corrected in an amended
claim.


                                                2
         After the instant appeal was lodged, this court issued a Rule to Show Cause


Order on the following issues: (       1) whether the judgment described the relief with


sufficient particularity with regard to the medical expenses; and ( 2)              whether the



appeal was premature given the outstanding petition seeking to annul the default

judgment. ( Rule to Show Cause Order).            Following the issuance of the Rule to Show

Cause Order, Brown filed a motion to supplement the appellate record, requesting

that this court order the OWC to supplement the record with the service information

pursuant to the Uniform Rules— Courts of Appeal, Rule 2- 1. 11. 2 This court denied


the motion to supplement the appellate record, determining that pursuant to La.

C. C. P. arts. 2132 and 2088( A)( 4),    the request was more properly directed to the trial

court.     Subsequently, the OWC signed a consent judgment supplementing the

appellate record with the " purported citations and returns for service" of the original


and amended claims on Stratis and Perkins.


         We first address whether this appeal is premature given the outstanding

petition for nullity.     Louisiana Code of Civil Procedure article 2005 provides, in


pertinent part, that "[    a] n action for nullity does not affect the right to appeal."

Moreover, this court has recognized that " an action of nullity of a final judgment is

a separate remedy independent of all other actions for judicial relief, and may be

availed of notwithstanding the right of appeal and without adverse effect upon one' s

right of appeal."    Schoen v. Burns, 321 So. 2d 908, 913 ( La. App. 1 st Cir. 1975).          An


action to annul a judgment for a vice of form may be brought by an interested person

at any time, before any court, and through a collateral proceeding.               See La. C. C. P.


art. 2002( B); Edwards v. First Bank &            Trust, 2012- 0423 ( La. App. 1st Cir. 4/ 8/ 13),

181 So. 3d 726, 729.       A party may avail himself of the right to seek annulment of a


2 Uniform Rules— Courts of Appeal, Rule 2- 1. 11 provides:

         Subpoenas, notices, and returns may be omitted from the record, unless they are at
         issue.Such items may be supplied upon timely application to this court by any
         party, upon showing their materiality.
                                                   3
judgment despite the fact that the party has a right to appeal and without adversely

affecting the right to appeal. See La. C. C. P. art. 2005; Edwards, 181 So. 3d at 729.

See also Roach v. Pearl, 95- 1573 ( La. App. 1st Cir. 5/ 10/ 96), 673 So. 2d 691, 694-

95 ("[ Louisiana Code of Civil Procedure article]        2005 specifically allows for a

nullity action while an appeal is pending.")        Further, Roach recognized that the


nullity action could be brought in the same suit without distinguishing whether the

nullity sought was relative or absolute.         Given the foregoing, the appeal is not

premature despite a nullity action being filed in the underlying OWC proceedings.

Therefore, we maintain this appeal.


                            ASSIGNMENTS OF ERROR


        Defendants assert two assignments of error: ( 1)       that the OWC erred by

rendering a default judgment against them because they never were served with

citation or the claim prior to the entry of the default judgment; and ( 2) that the OWC

erred because Brown did not make a prima facie showing that his alleged accident

arose out of the course and scope of his employment with defendants.


                                 APPLICABLE LAW


Sufficiency of Service

        In reviewing default judgments, the appellate court is restricted to determining

the sufficiency of the evidence offered in support of the judgment.                 This


determination is a factual one governed by the manifest error standard of review.

Arias v. Stolthaven New Orleans, L.L. C., 2008- 1111 ( La. 5/ 5/ 09), 9 So. 3d 815, 818.


        Louisiana Code of Civil Procedure Article 1201( A) provides that "[ c] itation


and service thereof are essential in all civil actions except summary and executory

proceedings, divorce actions under Civil Code Article 102, and proceedings under


the Children' s Code. Without them allproceedings are absolutely null." ( Emphasis

added.);   Pope v. Roberts, 2013- 1407 ( La. App. 1st Cir. 4/ 16/ 14),   144 So. 3d 1059,


1063.


                                            Cl
       The record before us reflects that the citations for both the original and


amended claims were addressed to the 70325 Hwy. 1077 address.                       The records of


the Louisiana Secretary of State evidence that the mailing address, registered office

address, and domiciliary address of Stratis is 728 N. Theard Street, Covington,

Louisiana, 70433 ( 728 N. Theard Street address), and that Perkins is the registered


agent for service of process for Stratis. 3

       The motion and order for preliminary default did not identify the individuals

who were served with either the original or amended claim and did not specify the

alleged form of service.         The supplemented evidence reflects one certified mail


receipt directed to Stratis at the 70325 Hwy. 1077 address and signed by " Candice

Simm."    A second certified mail receipt directed to Perkins at the 70325 Hwy. 1077

address is signed by " A. Roderfeld."          Two other certified mail receipts directed to


Stratis and Perkins at the 70325 Hwy. 1077 address are both signed by "                            A.


Roderfeld."     At the hearing on the confirmation of preliminary default, the OWC

requested whether Brown knew the identity of "A. Roderfeld" or " Candice Simm," 4

but Brown admitted he did not know either person.                    There is no evidence in the


record that " Candice Simm" or " A. Roderfeld" was authorized to receive service on


behalf of either Stratis or Perkins.


       Defendants assert that even with the certified mail receipts, service was not


proper upon the defendants pursuant to La. R.S. 23: 1310. 3( B),            which permits service




3 The records of the Louisiana Secretary of State can be found at www.sos. la.gov. We take judicial
notice herein of the Secretary of State' s official governmental website. See Welch v. Planning &
Zoning Commission of East Baton Rouge Parish, 2016- 0253 ( La. App. 1st Cir. 4/ 26/ 17), 220 So.
3d 60, 68 n.9 ( taking judicial notice of Secretary of State' s official governmental website); State
v. Carpenter, 2000- 436 ( La. App. 3rd Cir. 10/ 18/ 00), 772 So. 2d 200, 206, writ denied, 2000- 3152
 La. 1/ 25/ 02), 806 So. 2d 665; see also Phi Iota Alpha Fraternity, Inc. v. Schedler, 2014- 1620 ( La.
App. 1 st Cir. 9/ 21/ 15), 182 So. 3d 998, 1003 ( taking judicial notice of the information maintained
on the United States Patent and Trademark Office' s website).

4
    The record reflects the spelling of " Candice Simm"       as "   Candace Simm."     However, the
supplemented evidence reveals that the certified mail receipt was signed as " Candice Simm."

Therefore, we will use the spelling on the certified mail receipt.
                                                  R
of a workers' compensation claim by certified mail or any other manner provided by

law. Louisiana Revised Statute 23: 1316 provides:'


       If a defendant in the principal or incidental demand fails to answer or
       file other pleadings within the time prescribed by law or the time
       extended by the workers' compensation judge, and upon proof of
       proper service having been made, preliminary default may be entered
       against him. The preliminary default shall be obtained by written
       motion. [   Emphasis added.]


       With regard to a limited liability company, service is required to have been

made by certified mail at the registered address.          See Jefferson Parish Hospital


Service District No. 2 v. K &     W Diners, LLC, 2010- 767 ( La. App. 5th Cir. 4/ 12/ 11),

65 So. 3d 6621 667. There is no evidence in the record that Stratis was served at its

registered address, the 728 N. Theard Street address. We further note that there is


no evidence in the record that either " Candice Simm"              or "   A. Roderfeld"      was




authorized to accept service on behalf of Stratis. See Brigandi v. Egana, 2001- 176


 La. App. 5th Cir. 5/ 30/ 01),     788 So. 2d 680, 681- 82 (      finding default judgment

absolutely null because the return of service failed to indicate the capacity of the

person receiving service).


       Brown asserts that at the time of service of the original claim in 2018 and the


amended claim in 2019,        Stratis' s registered address was the 70325 Hwy.              1077


address.   However, there is nothing in the record to support this assertion.                The


Louisiana Secretary of State lists the 728 N. Theard Street address and the date of

registration as March 3, 2015.       There is nothing showing any other address ever

registered to Stratis. Brown relies on Andre v. Construction Material Shop, 93- 1212

 La. App. 1st Cir. 3/ 11/ 94),   633 So. 2d 1313, 1317, for the proposition that service


may be made on an employer/ defendant at its business address, even if not on the

registered agent for service of process. However, K& W Diners distinguished Andre


and recognized that even if service of process is made properly pursuant to La. R.S.



5 Louisiana Revised Statute 23: 1316 was recently repealed by Acts 2021, No. 174, §   6, effective
January 1, 2022.
                                               Ce
23: 1310. 3( B) by certified mail, it must also be on the proper person. K& W Diners,

65 So. 3d at 667. The court in K& W Diners annulled the default judgment because


service was not made at the registered address of an employer. K& W Diners, 65 So.


3d at 669.    Brown asserts that the 70325 Hwy. 1077 address is the business address

and was the registered address of Stratis at the time of service; argument of counsel


and briefs, no matter how artful, are not evidence. Seale & Ross, P.L. C. v. Holder,


2019- 1487 ( La. App. Ist Cir. 8/ 3/ 20), 310 So. 3d 195, 204.           Therefore, the service


of process upon Stratis is insufficient.


       Brown also maintains that citation and service upon Perkins was appropriate,


alleging that Perkins is a licensed practicing attorney in the State of Louisiana with

the Louisiana State Bar Association listing his principal place of business as the

70325 Hwy. 1077 address. As we stated above, even if service of process is made

properly pursuant to La. R.S. 23: 1310. 3( B) by certified mail, it must also be on the

proper person.    K& W Diners, 65 So. 3d at 667.


       There is no evidence in the record that Perkins was served personally. Brown

offers no authority for the proposition that service of an individual at an address

listed with the Louisiana State Bar Association is sufficient under the circumstances


herein. Furthermore, there is no evidence in the record that Perkins is an attorney or

establishing the location of his business address.6 Therefore, the purported service

upon Perkins is insufficient.


Absolute Nullity of Default Judgment

       A final judgment may be annulled for either vices of form or substance.                 La.


C. C. P. art. 2001.    Judgments suffering from vices of form are called "                 absolute



nullities,"   while   those   which   contain    vices    of substance    are   called "   relative




6 Even if we were to assume that the Louisiana State Bar Association website is a government
website and accept that the 70325 Hwy. 1077 address is the business address of Perkins, there is
no evidence in the record that Perkins was served personally or that either " Candice Simm" or " A.
Roderfeld" had authority to accept service for Perkins.
                                                 7
nullities."   Rivet v. Regions Bank, 2002- 1813 ( La. 2/ 25/ 03), 838 So. 2d 1290, 1293.


A default judgment confirmed against one whom a valid preliminary default has not

been taken is an absolute nullity.    La. C. C. P. art. 2002.   Absolute nullities may be

attacked collaterally, at any time, by rule, or any other method. C. C. P. art. 2002;

Rivet, 838 So. 2d at 1293.


        It is well settled that a default judgment may not be taken against a person

who has not received citation and service thereof. Ware v. Foremost Insurance Co.,


2016- 1481 ( La. App. 1st Cir. 6/ 2/ 17), 223 So. 3d 1, 3 ( citing Clay v. Clay, 389 So.

2d 31, 35- 36 ( La. 1979)).    A judgment rendered against a defendant who has not


been served with process as required by law is an absolute nullity.        See La. C. C. P.


arts.   1201( A) and 2002( A)(2); Edwards, 181 So. 3d at 729.          In the absence of


evidence of proper citation and service of process informing the defendant of the

claim against him, in strict compliance of the law, all subsequent proceedings are


absolutely null.    Rivers v. Groth Corporation, 95- 2509 ( La. App. 1st Cir. 9/ 27/ 96),

680 So. 2d 7629 763.

        The evidence reflects that service was not made on Perkins personally and

that the purported service to Stratis was sent by certified mail to an address not listed

as the registered address for Stratis with the Louisiana Secretary of State.            We


acknowledge that service on an attorney, as a representative of a client, is proper

when the attorney' s secretary is served in the attorney' s office.       La. C. C. P. art.


1235( B); Edwards, 181 So. 3d at 729. However, there is no indication in the record


as to the capacities of "Candice Simm" and " A. Roderfeld" or that either individual


was authorized to accept service for either Stratis or Perkins. As we have determined


that the certified mail receipts signed by " Candice Simm"       and " A. Roderfeld"   were




insufficient service of process upon the defendants, we find that the default judgment


entered in this case is an absolute nullity and we reverse it.     This case is remanded


for further proceedings.
      As we have found that the judgment is an absolute nullity, we pretermit any

discussion referred to in the Rule to Show Cause as to the language therein not


setting forth the medical expenses with any certainty.           Furthermore,   we   also




pretermit any discussion as to defendants' second assignment of error that Brown

failed to make aprima facie showing that his alleged accident arose out of the course

and scope of his employment with Perkins.


                                 CONCLUSION


      For the reasons set forth above, we vacate the October 23, 2019 preliminary

default and April 28, 2021 confirmation of default judgments of the Office of


Workers'   Compensation rendered against Stratis Construction, LLC and Carl


Perkins, and in favor of Junior Moore Brown. This matter is remanded to the Office


of Workers' Compensation for further proceedings consistent with this opinion. All


costs of this appeal are assessed against plaintiff/appellee, Junior Moore Brown.


      APPEAL      MAINTAINED;         OCTOBER        23,    2019   JUDGMENT          OF
PRELIMINARY          DEFAULT        AND       APRIL        28,   2021   JUDGMENT
CONFIRMING DEFAULT VACATED; CASE REMANDED.




                                          9